EXHIBIT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S UNDER SAID ACT. [Date] A-B0- HARBREW IMPORTS LTD. CORP. COMMON STOCK CLASS “A” WARRANT THIS CERTIFIES that, for value received, (the “Holder”), are entitled to subscribe for and purchase from HARBREW IMPORTS LTD. CORP., a Florida corporation with its principal office at 102 Buffalo Avenue, Freeport, New York 11520 (the “Company”), up to fully paid and nonassessable shares (the “Warrant Shares”) of common stock, $0.001 par value, of the Company (the “Common Stock”) at a price of One Dollar ($1.00) per share (the “Warrant Price”), at any time or from time to time during the period (the “Exercise Period”) commencing on the date hereof and ending on . SECTION 1.Exercise of Warrant. (a)General.This Warrant may be exercised by the Holder as to the whole or any lesser number of the Warrant Shares covered hereby, upon surrender of this Warrant to the Company at its principal executive office together with the Notice of Exercise attached hereto as ExhibitA, duly completed and executed by the Holder, and payment to the Company of the aggregate Exercise Price for the Warrant Shares to be purchased in the form of (i)a check made payable to the Company, (ii)wire transfer according to the Company’s instructions or (iii)any combination of (i) and (ii).The exercise of this Warrant shall be deemed to have been effected on the day on which the Holder surrenders this Warrant to the Company and satisfies all of the requirements of this Section1.Upon such exercise, the Holder will be deemed a shareholder of record of those Warrant Shares for which the warrant has been exercised with all rights of a shareholder (including, without limitation, all voting rights with respect to such Warrant Shares and all rights to receive any dividends with respect to such Warrant Shares).If this Warrant is to be exercised in respect of less than all of the Warrant Shares covered hereby, the Holder shall be entitled to receive a new warrant covering the number of Warrant Shares in respect of which this Warrant shall not have been exercised and for which it remains subject to exercise.Such new warrant shall be in all other respects identical to this Warrant.This Warrant is callable by the Company at any time after which the bid price of the Company's Common Stock exceeds $4.00 for twenty (20) consecutive trading days. 1 (b)Warrant Exercise Fee.
